UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2368


DONTE R. WILLIAMS,

                Plaintiff - Appellant,

          v.

LAW OFFICE OF JOHN W. CONRAD III, LLC; JOHN W. CONRAD, III;
GINA NOGLE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-03050-RDB)


Submitted:   April 10, 2013                 Decided:   April 12, 2013


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donte R. Williams, Appellant Pro Se. John W. Conrad, III, LAW
OFFICE OF JOHN W. CONRAD III, LLC, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donte R. Williams appeals the district court’s order

dismissing       his    civil    action       for   lack     of    subject-matter

jurisdiction under Fed. R. Civ. P. 12(h)(3).                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                     Williams v. Law

Office    of     John   W.   Conrad     III,    LLC,   No.    1:12-cv-03050-RDB

(Oct. 22, 2012).         We dispense with oral argument because the

facts    and    legal   contentions     are    adequately     presented    in   the

materials      before   this    court   and    argument    would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                          2